


SECURITIES PURCHASE AGREEMENT







THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of December
22nd, 2015 (the “Effective Date”) by and between American Compass Inc., a
California corporation (“Seller”), and Ford Cheer International Limited, a
company organized and existing under the laws of British Virgin Islands
(“Purchaser”).




RECITALS




WHEREAS, Seller desires to sell Three Thousand Six hundred and Eighty-Three
(3,683) (“Shares”) of the Series B Convertible Preferred Stock (“Series B
Stock”) of HK Graphene Technology Corporation, a Nevada corporation (the
“Company”), for a purchase price of Three Hundred Thirty-Six Thousand Six
Hundred and Sixty-Seven United States Dollars (USD $336,667); and




WHEREAS, Purchaser desires to purchase and Seller desires to sell the Shares on
the terms and conditions described herein.




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, Seller and Purchaser,
intending to be legally bound, hereby severally and not jointly agree as
follows:




1.

PURCHASE OF SHARES.  Subject to the terms of this Agreement, at the Closing (as
defined below) Seller agrees to issue and sell to Purchaser, and Purchaser
agrees to purchase from Seller, Three Thousand Six hundred and Eighty-Three
(3,683) shares of the Series B Stock of the Company, for an aggregate purchase
price of Three Hundred Thirty-Six Thousand Six Hundred and Sixty-Seven United
States Dollars (USD $336,667) (the “Purchase Price”).  




2.

THE CLOSING




2.1

Closing Date.  The closing of the sale and purchase of the Shares (the
“Closing”) shall be held within thirty business days of the Effective Date.




2.2

Delivery.  At the Closing, (i) Purchaser will deliver to Seller wire transfer
funds in the amount equal to the Purchase Price; and (ii) Seller will deliver to
Purchaser a certificate or certificates representing the Shares, which shall be
registered in the name of Purchaser or such other name as shall be designated by
Purchaser.




3.

REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller hereby represents and warrants
to Purchaser at the Closing, as of the date of such Closing, as follows:




3.1

Seller has the full right, title and interest in the Shares and that the Shares
are not subject to any lien, pledge or other encumbrances.




3.2

There are no restrictions on the transfer of the Shares.




3.3

Seller has sought and is advised and represented by legal counsel in the subject
matter hereof.




4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER




4.1

Purchaser recognizes that the purchase of the Shares involves a high degree of
risk including, but not limited to, the following: (i) an investment in the
Company is highly speculative, and only investors who can afford the loss of
their entire investment should consider investing in the Company and the Shares;
(ii) Purchaser may not be able to liquidate its investment; (iii)
transferability of the Shares is extremely limited; (iv) in the event of a
disposition of the Shares, Purchaser could sustain the loss of its entire
investment, and (v) the Company has not paid any dividends since inception and
does not anticipate the payment of dividends in the foreseeable future.




4.2

Purchaser hereby acknowledges and represents that Purchaser has prior investment
experience, including investment in securities that are not listed, are
unregistered and are not traded on any stock exchange or an automated quotation
system.





--------------------------------------------------------------------------------




4.3

Purchaser hereby acknowledges receipt and careful review of this Agreement and
hereby represents that Purchaser has been furnished by Seller during the course
of this transaction with all information regarding the Company and the Shares
that Purchaser has requested or desired to know, has been afforded the
opportunity to ask questions of, and to receive answers from, duly authorized
officers or other representatives of Seller concerning the terms and conditions
of the Shares and the affairs of the Company and has received any additional
information which Purchaser has requested. In evaluating the suitability of this
investment in the Company, Purchaser has not relied upon any representations or
other information (whether oral or written) other than as set forth in this
Agreement.




4.4

To the extent Purchaser has deemed necessary, Purchaser has retained, at the
sole expense of Purchaser, and relied upon appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Agreement and its purchase of the Shares hereunder.




4.5

Purchaser represents that no Shares were offered or sold to it by means of any
form of general solicitation or general advertising, and in connection therewith
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.




4.6

Purchaser hereby represents that such Purchaser either by reason of Purchaser’s
business or financial experience, or the business or financial experience of
Purchaser’s professional advisors (who are unaffiliated with and who are not
compensated by Seller or any affiliate or selling agent of Seller, directly or
indirectly), has the capacity to protect such Purchaser’s interests in
connection with the transaction contemplated hereby and to adequately evaluate
the risks and merits of the investment in the Shares.




4.7

Purchaser is able to bear the substantial economic risks of an investment in
Seller and could afford a complete loss of such investment.  Purchaser’s overall
commitment to investments which are not readily marketable is not
disproportionate to Purchaser’s net worth and Purchaser’s investment in Seller
will not cause such overall commitment to become excessive.  Purchaser has
adequate net worth and means of providing for current needs and personal
contingencies to sustain a complete loss of Purchaser’s investment in the
Company, and Purchaser has no need for liquidity in this investment.




4.8

Purchaser hereby acknowledges that the Shares have not been reviewed by the
Securities Exchange Commission or any state regulatory authority, and that the
sale of the Shares is intended to be exempt from the registration requirements
of Section 8 of the Securities Act based in part upon Purchaser’s
representations and agreements contained in this Agreement.  Purchaser agrees
that it shall not sell or otherwise transfer the Shares unless they are
registered under the Securities Act and applicable state securities laws or
unless and until the Company receives an opinion of counsel satisfactory to
Seller that an exemption from such registration is available.  Purchaser
acknowledges that no federal or state agency has made any determination as to
the fairness of the offering of the Shares, or any recommendation or endorsement
of the Shares.




4.9

Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a claimed exemption under the provisions of the
Securities Act which depends, in part, upon Purchaser’s investment intention.
 In this connection, Purchaser hereby represents that Purchaser is purchasing
the Shares for Purchaser’s own account for investment and not with a view toward
the resale or distribution to others.  If other than a natural person, Purchaser
was not formed for the purpose of purchasing the Shares.




4.10

Purchaser understands that the Shares or the Common Shares they are convertible
into may not be sold, transferred, or otherwise disposed of without registration
under the Securities Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Shares or an available
exemption from registration under the Securities Act, the Shares must be held
indefinitely.  In particular, Purchaser is aware that the Shares may not be sold
pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of such rule are met.




4.11

Purchaser acknowledges that except as set forth in Section 3 of this Agreement,
Seller has made no representations with respect to registration of the Shares,
that no such registration is contemplated in the foreseeable future, that there
can be no assurance that there will be any market for the Shares in the future,
and that, as a result, Purchaser must be prepared to bear the economic risk of
his or her entire investment for an indefinite period of time.





2




--------------------------------------------------------------------------------




4.12

Purchaser consents to the placement of a legend on any certificate or other
document evidencing the Shares that such Shares have not been registered under
the Securities Act or any state securities or “blue sky” laws and setting forth
or referring to the restrictions on transferability and sale thereof contained
in this Agreement.  Purchaser is aware that the Company will make a notation in
its appropriate records with respect to the restrictions on the transferability
of such Shares.




4.13

Purchaser represents that Purchaser has full power and authority to execute and
deliver this Agreement and to purchase the Shares.  This Agreement constitutes
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.




4.14

Purchaser acknowledges that at such time, if ever, as the Shares are registered
under the Securities Act, sales of the Shares will continue to be subject to
state securities laws.




4.15

Purchaser represents and warrants that such Purchaser has not engaged, consented
to nor authorized any broker, finder or intermediary to act on such Purchaser’s
behalf, directly or indirectly, as a broker, finder or intermediary in
connection with the transactions contemplated by this Agreement. Purchaser shall
indemnify and hold harmless Seller from and against all fees, commissions or
other payments owing to any such person or firm acting on behalf of such
Purchaser hereunder.




4.16

Purchaser shall be the beneficial owner of the Shares.




4.17

If this Agreement is executed and delivered on behalf of a partnership, trust,
corporation or other entity, Purchaser has been duly authorized to execute and
deliver this Agreement and all other documents and instruments executed and
delivered on behalf of such entity in connection with this investment in Seller.




4.18

The foregoing representations and warranties are true as of the date of this
Agreement and shall be true as of the date each Closing.  If, in any respect,
such representations and warranties shall not be true on or prior to such dates,
Purchaser will give prompt written notice of such fact to Seller.




5.

“MARKET STAND-OFF” AGREEMENT




5.1

Purchaser agrees that, if Purchaser is requested by the Company or an
underwriter (an “Underwriter”) of shares of Seller’s Series B Stock or other
securities of Seller, Purchaser will not sell, assign or otherwise transfer or
dispose of any Common Stock or other securities of Seller held by it or under
its control for a specified period of time (not to exceed 180 days) following
the effective date of a registration statement filed by Seller under the
Securities Act in connection with such underwritten offering; provided that all
other shareholders of the Company agrees to substantially similar terms
restricting the sale, assignment or other transfer or disposition of any of any
securities of Seller securities of Seller.  Although the provisions of this
Section shall be binding upon Purchaser and its successors and assigns without
the execution of any further agreements or documents memorializing this
obligation, if the Company or an Underwriter so requests Purchaser will execute
such further agreements and documents as are requested to further memorialize
this obligation.  Any such further agreements or documents shall be in a form
satisfactory to the Company and the Underwriter.  The Company may impose
stop-transfer instructions with respect to the shares of Common Stock or other
securities subject to the foregoing restriction until the end of the specified
period.  




6.

MISCELLANEOUS




6.1

Notice.  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by overnight delivery by reputable
international courier (i.e., DHL or Federal Express) with delivery confirmation
or delivered by hand against written receipt therefor, if to Purchaser addressed
to 800 E. Colorado Blvd., Suite 888, Pasadena, CA 91101 Attn: Chief Executive
Officer, or such other address as has been provided to Purchaser by Seller in
writing, and if to Seller at Seller’s address stated on the signature page of
this Agreement, or such other address as has been provided to Seller by
Purchaser in writing.  Notices shall be deemed to have been given or delivered
on the date delivery is confirmed, except notices of change of address, which
shall be deemed to have been given or delivered when received.




6.2

Amendment.  This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.





3




--------------------------------------------------------------------------------




6.3

Successors and Assigns; Entire Agreement.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.  Any such transferee or assignee of
Purchaser will be bound by this Agreement and shall explicitly assume any
obligations of Purchaser under this Agreement in a writing delivered to the
Company.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merge and supersede all
prior discussions, agreements and understandings of any and every nature among
them.




6.4

Waiver.  A waiver by either party of a breach of any provision of this Agreement
shall not operate, or be construed, as a waiver of any subsequent breach by the
same party.




6.5

Further Assurances.  The parties shall execute and deliver all such further
documents, agreements and instruments and shall take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.




6.6

Counterparts.  This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.  Executed facsimile or other electronic signature
pages (e.g., portable document format) to this Agreement shall be considered
originals.




6.7

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California without regard to principles
of conflicts or choice of law.




6.8

Expenses.  Purchaser will pay such Purchaser’s own expenses in connection with
the transactions contemplated hereby, whether or not such transactions are
consummated.




6.9

Survival.  The representations, warranties and covenants of Purchaser contained
herein shall survive the closing of the purchase and sale of the Shares and any
transfer or disposition of the Shares.










[The remainder of this page has been intentionally left blank.]






4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this SECURITIES PURCHASE AGREEMENT
as of the date first written above.




   

SELLER:

AMERICAN COMPASS, INC.







_______________________________________________

Name: Jimmy Wang

Title: Manager




Address:

800 E Colorado Blvd., Suite 888

Pasadena, CA 91101

United States




                           

COMPANY:




FORD CHEER INTERNATIONAL







By: ___________________________________________

Name: Huang Hua

Jianguo Xu

Title: Manager




Address:

Portcullis TrustNet Chambers

P.O. Box 3444, Road Town, Tortola

British Virgin Islands














5


